United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-1376
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the Eastern District
                                         * of Missouri.
Mark A. Hunt,                            *
                                         *       [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: March 16, 2007
                                 Filed: March 27, 2007
                                  ___________

Before MELLOY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Mark Hunt was previously convicted of the felony offense of possession of a
firearm during and in relation to a drug trafficking crime and sentenced to sixty
months of incarceration and a five-year term of supervised release. The terms of
Hunt’s supervised release included a requirement that Hunt refrain from committing
additional crimes. While on supervised release, Hunt was indicted and pleaded guilty
to the felony offenses of conspiracy to distribute and possess with intent to distribute
heroin; distribution of heroin; and possession with intent to distribute heroin. Hunt
was sentenced to a total of ninety-six months of incarceration for these new
convictions.
        At a supervised release revocation hearing, Hunt admitted he violated the terms
of his supervised release by, among other things, committing the felony offenses listed
above. The district court1 sentenced Hunt to fifty-eight months of imprisonment, to
be served consecutively to the term of incarceration for his new convictions. Hunt
appeals, arguing that his revocation sentence is unreasonable. We affirm.

       Hunt’s sentence is not unreasonable. See United States v. Tyson, 413 F.3d 824,
825 (8th Cir. 2005) (per curiam) (stating that, after United States v. Booker, 543 U.S.
220 (2005), revocation sentences are reviewed for unreasonableness). The sentence
is within authorized limits. See 18 U.S.C. § 3583(e)(3). The court considered
appropriate factors in imposing the revocation sentence, including the nature of the
violations, the need for general deterrence, and the pertinent policy statements in
Chapter 7 of the United State Sentencing Guidelines. See 18 U.S.C. §§ 3583(e)(3);
3553(a). Notably, the same judge who imposed Hunt’s original sentence presided
over his revocation. Thus, the district court was familiar with Hunt’s history and
characteristics. See United States v. Franklin, 397 F.3d 604, 607 (8th Cir. 2005)
(considering, among other things, the district court’s familiarity with the defendant
from imposing the original sentence in finding no abuse of discretion in the revocation
sentence).

       We further conclude that requiring the sentence to be served consecutively did
not render it unreasonable. It was well within the district court’s discretion to impose
a consecutive sentence. See 18 U.S.C. § 3584(a); United States v. Cotroneo, 89 F.3d
510, 512-13 (8th Cir. 1996).

      Accordingly, we affirm.
                     ______________________________




      1
         The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.

                                          -2-